 


109 HRES 805 EH: Waiving points of order against the conference report to accompany the bill (H.R. 4297) to provide for reconciliation pursuant to section 201(b) of the concurrent resolution on the budget for fiscal year 2006.
U.S. House of Representatives
2006-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 805 
In the House of Representatives, U. S., 
 
May 10, 2006 
 
RESOLUTION 
Waiving points of order against the conference report to accompany the bill (H.R. 4297) to provide for reconciliation pursuant to section 201(b) of the concurrent resolution on the budget for fiscal year 2006. 
 
 
That upon adoption of this resolution it shall be in order to consider the conference report to accompany the bill (H.R. 4297) to provide for reconciliation pursuant to section 201(b) of the concurrent resolution on the budget for fiscal year 2006. All points of order against the conference report and against its consideration are waived. The conference report shall be considered as read.  
 
Karen L. HaasClerk. 
